Citation Nr: 1824876	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to June 29, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to May 14, 2010, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for widespread degenerative joint disease (DJD), to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected right knee disability.

7.  Entitlement to service connection for restless legs syndrome, to include as secondary to a service-connected right knee disability.

8.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, the Board remanded these matters for further development.

As noted in the November 2016 remand, the Veteran was scheduled for a Board hearing, but he failed to attend the scheduled hearing.  As the Veteran provided no explanation for his absence, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2017).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded these matters, inter alia, to afford the Veteran with VA examinations detailing the severity of the disabilities for which increased ratings are sought and detailing the nature and etiology of the disabilities for which service connection is sought.

VA examinations were not scheduled because the Veteran did not respond to VA's attempts to schedule such examinations with the Veteran.

In this regard, the Board notes that if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655 (a) (2017).  Paragraph (b) further provides, in pertinent part: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

The record indicates that there were at least two unsuccessful attempts to telephone the Veteran to schedule his examinations.  See December 2016 E-Mail Correspondence.   Additionally, letters were sent to the Veteran at his address in Alabama to attempt to schedule those examinations.  See April 2017 Letter to Veteran.  Notably, those letters, along with a copy of the Board's remand and the May 2017 supplemental statement of the case, were returned as undeliverable.  A March 2018 letter was sent to the Veteran's address in Pennsylvania.  To date, that letter has not been returned as undeliverable.  Further, the Veterans Appeals Control and Locator System (VACOLS) notes that the Veteran's address in in Pennsylvania.

The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 311.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of regularity applied to notice of VA examinations. However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  In this case, however, it appears that the notice letter was sent to the incorrect address, as it was returned as undeliverable, along with other documents mailed to the Veteran's Alabama address.

It is not apparent that the RO made any efforts to ascertain the Veteran's correct mailing address after receiving multiple documents returned as undeliverable.   VBA's Adjudication Manual Rewrite (M21-1MR), then in effect, provides for several steps to be taken where documents are returned to the AOJ as undeliverable.  See M21-1MR, Part III. Subpart iii, 1.B.9.d. However, it does not appear the RO took any of the steps prescribed, other than unsuccessful attempts to telephone the Veteran.

In the instant case, the Board cannot conclude, based on the record before it, that the letters notifying the Veteran of his scheduled examinations were sent to the correct addresses at the times they were sent.  Furthermore, although the Veteran has a duty to keep VA informed of his current address, procedures are in place for attempting to obtain a current address for undeliverable, essential mail.  Although some procedures were followed, there exist additional measures that were not undertaken. Accordingly, the Board finds that rather than adjudicate the Veteran's claims on appeal based on the evidence currently of record, as directed to do so by 38 C.F.R. § 3.655(b), a remand for the AOJ to make additional attempts to verify the Veteran's address and to ensure that he is properly notified of his scheduled examinations is the more appropriate course of action in this case. 

Regarding the claim for service connection for sleep apnea, an opinion as to the etiology of that disability was rendered in January 2017.  The examiner opined that that it was less likely than not that sleep apnea was due to or the result of service-connected right knee disability.  The examiner explained that the Veteran asserts that he gained weight due to his service-connected knee disability.  Further, the examiner stated that while obesity is the most common and well-associated cause of sleep apnea, obesity is multi-factorial and cannot be service-connected.

The Board finds this opinion is inadequate.  Recently, VA's acting general counsel found that obesity may act as an "intermediate step" between a service-connected disability and a disability for which secondary service connection is sought under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Thus, while the examiner is correct that obesity cannot be service-connected, that does not preclude the possibility that service connection for sleep apnea can be service connected as secondary to the service-connected right knee disability, with obesity serving as an "intermediary step" as described in the January 2017 acting general counsel's opinion.  The Board also notes that the remand called for a VA examination rather than an opinion as the Veteran had not been examined yet for sleep apnea.  Additionally, the examiner offered no opinion as to whether service connection is warranted for sleep apnea on a direct basis, as was requested in the Board's remand.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Given those inadequacies, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake additional efforts to obtain the Veteran's current address or a forwarding address, to include requesting any such information from his accredited representative.  This effort should include all identified steps in any VA procedure manual, to include utilizing a web-based, address locater service, to include those for which VA pays a fee for access. (If such fee-based services are no longer authorized, this should be clearly documented in the file.)  All efforts taken to obtain a current address for the Veteran should be clearly noted and documented in the Veteran's claims file.

2.  Once the Veteran's correct address is retrieved, send the Veteran a copy of the November 2016 Board remand and the May 2017 SSOC.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability underlying the lower extremity symptoms he has described as "shakiness and tremors of limbs" and has characterized as restless legs syndrome.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please identify all diagnoses relating to the symptoms of shakiness and tremors of limbs and any other symptoms characterized by the Veteran as restless legs syndrome.  In doing so, please specifically discuss whether the Veteran has restless legs syndrome.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b)  As to each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the disability is the result of a disease or injury in service?  Please explain why or why not.

(c) I f any diagnosed disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected right knee disability?  Please explain why or why not.

(d)  If any disability was not caused by the Veteran's service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been aggravated by his right knee disability?  Please explain why or why not.

If you find that any diagnosed disability has been aggravated by the Veteran's right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current widespread degenerative joint condition and to determine the nature and etiology of all diagnosed neck and right shoulder disorders. The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a)  Please identify any diagnosis relating to widespread degeneration in the Veteran's joints, including in his ankles, knees, elbows, shoulders, and back. In doing so, please specifically address the findings included in an April 2009 bone scan.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b)  As to any widespread degenerative disability diagnosed, is it at least as likely as not (50 percent probability or more) that the disability is the result of a disease or injury in service?  Please explain why or why not.

(c)  Regarding any of the Veteran's diagnosed neck and right shoulder disabilities, whether degenerative or not, is it at least as likely as not (50 percent probability or more) that they are the result of a disease or injury in service? Please explain why or why not, specifically discussing the Veteran's in-service treatment, in November 1979, for a neck spasm.

(d)  If any widespread degenerative disability or right shoulder disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected right knee disability?  Please explain why or why not.

(e)  If any widespread degenerative disability or right shoulder disability was not caused by the Veteran's service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been aggravated by his right knee disability?  Please explain why or why not.

If you find that any widespread degenerative disability or right shoulder disability has been aggravated by the Veteran's right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (d) and (e) as they relate to the Veteran's right shoulder disability, please consider and specifically discuss the Veteran's assertion that the need to use crutches as a result of his right knee injury caused or aggravated his right shoulder condition.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided. If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  Schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected right knee disability and to obtain an etiological opinion regarding any left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since May 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Regarding the Veteran's left knee, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current left knee disability is the result of a disease or injury in service?  Please explain why or why not.

(b)  If no diagnosed left knee disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused by his service-connected right knee disability? Please explain why or why not.

(c)  If the Veteran's left knee disability is not caused by his service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that his left knee disability has been aggravated by his right knee disability? Please explain why or why not.

If you find that the Veteran's left knee disability has been aggravated by his right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (b) and (c), please consider and specifically discuss whether your findings on examination and the evidence of record, including but not limited to a May 2002 VA examiner's notation of a mildly antalgic gait and the June 2011 VA examiner's report of a slowed and deliberate gait with use of a walker most of the time, support the presence of a gait abnormality due to the Veteran's right knee disability that would at least as likely as not cause or aggravate a left knee disability. 

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Schedule the Veteran for a VA examination to determine whether he currently suffers from sleep apnea and, if so, whether it is related to service or his service-connected right knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a)  Does the Veteran suffer from sleep apnea?  Please explain why or why not.

In determining whether the Veteran has sleep apnea, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b)  If the Veteran has sleep apnea, is it at least as likely as not (50 percent probability or more) the result of a disease or injury in service? Please explain why or why not, specifically discussing the Veteran's assertion that he has snored for a long period of time.

(c)  If the Veteran has sleep apnea but it is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by his service-connected right knee disability? Please explain why or why not.

(d)  If the Veteran has sleep apnea but it is not caused by his service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been aggravated by his right knee disability?  Please explain why or why not.

If you find that the Veteran has sleep apnea that has been aggravated by his right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (c) and (d), please consider and specifically discuss the Veteran's assertion that the limitation of mobility caused by his right knee disability has led to weight gain which, in turn, caused or aggravated his sleep apnea.  The Board notes that this is a legally acceptable basis for the award of service connection.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

7.  Schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should identify all symptoms attributable to the Veteran's GERD and the examination should be conducted in accordance with the current disability benefits questionnaire.

8.  If any benefit sought on appeal remains denied, the AOJ should issue an SSOC. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.  §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

